Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-12-00804-CV

                      TEXAS DEPARTMENT OF PUBLIC SAFETY,
                                   Appellant

                                               v.

                                 Erika Denisse GONZALEZ,
                                          Appellee

                  From the County Court at Law No. 1, Webb County, Texas
                            Trial Court No. 2012CVK00326C1
                      Honorable Alvino (Ben) Morales, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
REVERSED and judgment denying the expunction is RENDERED.

       It is ORDERED that all documents that were turned over to the trial court, or to Erika
Denisse Gonzalez or her counsel, be returned to the submitting agencies.

        It is further ORDERED that appellant Texas Department of Public Safety recover its costs
of this appeal from appellee Erika Denisse Gonzalez.

       SIGNED January 22, 2014.


                                                _____________________________
                                                Marialyn Barnard, Justice